Order entered September 14, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00369-CV

            IN THE INTEREST OF L.D.R. AND D.J., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-18-04007-R

                                     ORDER

      Before the Court is appellee S.J.’s September 13, 2021 unopposed motion

for extension of time to file her brief. We GRANT the motion and ORDER the

brief be filed no later than September 27, 2021.


                                             /s/   LANA MYERS
                                                   JUSTICE